Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
Claim Interpretation
	Applicant’s use of the phrase “at least one” and “at least partially” is confusing because they create unbounded groups which are inherently indefinite. The phrase “at least one” means “one or more.” Thus, when applicant recites, for example, “at least one countershaft” in claim 13 he is claiming “one or more countershafts.” We do not know how many countershafts applicant is reciting and he does not have support in his specification or drawings for more than one countershaft. Likewise, “at least one of the gear steps is engageable” means “one or more of the gear steps are engageable.” This means that one and up to the total number of gear steps are engageable for both the internal combustion engine and the electric prime mover. Therefore, all gear steps are potentially engageable for both the engine and prime mover at the same time, obviating the previous paragraph in the claim stating that a portion of the gear steps are engageable for the prime mover and a portion of the gear steps are engageable for the engine. Further, stating that a set of gear steps is engageable for the prime mover, for example, does not exclude those same gear steps being engageable for the engine. Likewise, stating that a set of gear steps is engageable for the engine does not exclude those same gear steps being engageable for the prime mover. Applicant has left out the word “exclusively” or “only” in his claim language. Therefore, the examiner has interpreted the last two paragraphs of the claim 13, and all of the other claims that reference sets of gear steps, to mean that all gear stages in the transmission may be engageable for both the prime mover and the engine at the same time. 
	The phrase “at least partially” in claims 20 and 22 means “partially or more,” which encompasses partially up to fully. Therefore, the examiner has interpreted “at least partially” to mean “partially to fully” in the claims. 
	The phrase “and/or” in claim 24 means that the power circuit transmits energy from the energy accumulator and the prime mover, from the energy accumulator only, and from the prime mover only. That is how this claim was interpreted by the examiner. 
	The phrase “regardless of the gear step” has been interpreted as “independent of any gear step.” This means to the examiner that the transmission has a clutch that is not associated with any particular gear step. 
	Election of Species
This application discloses and claims several patentably distinct species. However, since a serious increase in search burden cannot be demonstrated by the examiner, then all claims have been examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 16, 18, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/163949.
Regarding claim 13, WO ‘949 shows (in bold):
A hybrid transmission (fig 1) for a motor vehicle with an internal combustion engine (E) and an electric prime mover (M), the hybrid transmission (100) comprising: a first transmission input shaft (1) for a first sub-transmission; a second transmission input shaft (2) for a second sub-transmission; at least one countershaft (3); a plurality of gear change devices (61-63) for engaging a plurality of gear steps (fig 2); and a plurality of idler gears (42, 44, 45, 51, 53) and a plurality of fixed gears (41, 43, 52, 54, 55) arranged in multiple gear set planes for forming the gear steps, wherein a portion (2nd, 4th) of the gear steps are engageable for the internal combustion engine (E), and a portion (1st, 3rd) of the gear steps are engageable for the electric prime mover (M), and wherein at least one of the gear steps (shifting pattern 11, fig 11) is engageable for both the internal combustion engine (E) and the electric prime mover (M) regardless of the gear step engaged (shifter 61 moved to the right in fig 11) for the respective one of the internal combustion engine (E) and the electric prime mover (M).
Regarding claim 15, when the shifter 61 is moved to the right in the figures, it connects coaxial shafts 1 and 2 together. 
Regarding claim 16, all of the shift elements are double, and shifter 63 is for the electric machine. 
Regarding claim 18, the electric machine can be used as a starter as shown in figure 20. 
Regarding claim 19, the engine is directly connected to shaft 1, and the motor can be used for first gear to start the vehicle as shown in figure 7. 
Regarding claim 21, both the engine and the motor provide input power.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘949 as applied to claims 13 and 21 above, and further in view of Kaltenbach ‘180.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claims 17 and 20, WO ‘949 doesn’t show a hollow shaft for second speed or for the input shaft driven by the electric machine.
	Kaltenbach shows hollow shaft W3 in numerous figures and in figure 1 is shown that second speed gear pair z11 and z21 are disposed on the hollow shaft W3. It would have been a competitive advantage to make the transmission more compact by using hollow shafts wherever possible in a transmission. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify WO ‘949 such that the electric motor shaft were hollow and disposed on the engine input shaft as taught by Kaltenbach because it would have been the use of a known technique to improve a similar device in the same way.
	Regarding claim 22, WO ‘949 doesn’t mention the feature of using either the engine or the electric machine to assist with shifting gear ratios when the other power source is driving the vehicle. 
	Kaltenbach discusses this:
“ On one hand, with internal combustion engine shifting procedures, i.e., shifting gears, during which the internal combustion engine is the power source for the vehicle, a substantial driving power can be obtained supplemented by the electric drive. Conversely, the driving power can be maintained during a gear shifting of the electric drive, when supplemented by the internal combustion engine, if the internal combustion engine is not currently shut off. On the other hand, the shifting points for electric shiftings can fundamentally be selected in a very flexible manner, due to the usually available larger rotational rate range, in comparison to an internal combustion engine, when functioning well. The shifting times that can be obtained also enable the use of relatively cost-effective shifting actuating elements.”
	Providing such a shifting procedure in WO ‘949 would have made the process smoother which is a competitive advantage. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to combine the features of WO ‘949 with Kaltenbach because it would have been the mere combining of prior art elements according to known methods to yield a predictable result. 
	Regarding claim 23, WO ‘949 does not show a second electric motor. Kaltenbach shows a second electric motor EM2 in figure 14 that is connected to the engine VM directly. 
	Adding such an electric machine to WO ‘949 would have been trivial to one of ordinary skill in this art since it would merely augment the power of the engine in a known way. Therefore, it would have been obvious to one of ordinary skill in this art to add a second electric motor to WO ‘949 because it would have been the mere combining of prior art elements according to known methods to yield a predictable result. 
	Regarding claim 24, WO ‘949 doesn’t mention a battery or associated power delivery system. Though this is common, and, in fact, required for hybrid electric vehicles, one of ordinary skill would be compelled to provide one regardless of whether or not it was explicitly disclosed in the prior art. Regardless, Kaltenbach discusses the battery and related power deliver circuits thus: 
“ FIG. 13 shows a gear ratio table for the hybrid drive structure 1h according to FIG. 12. The electric motor EM1 can be operated as a generator without a flow force to the output W2 by means of a connection of the electric motor EM1 to the internal combustion engine VM via the shifting setting “li” of the shifting device S1, for charging an energy storage device, in particular a vehicle battery, or for supplying components in the vehicle electrical system with energy. By activating the shifting element S2=li, a purely electric start-up in first gear 1G is possible. Through additional activation of the internal combustion engine VM by means of the shifting setting S1=li, a coupled first gear 1G is actuated. The second gear G2 is a pure internal combustion engine gear. The third gear 3G, in turn, can be operated in a purely electrical manner, or a coupled, internal combustion engine-electric motor, mode. The purely electrical start-up gear 1G can be used as a reverse gear by means of a rotational direction reversal of the electric motor EM1.”
	Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to provide a battery and related power delivery system as taught by Kaltenbach because it would have been the mere combining of prior art elements according to known techniques to yield a predictable result. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the additional features of: 
The hybrid transmission (10) of claim 13, wherein: the plurality of gear steps is four gear steps; the first and second gear steps (E1, E2) of the four gear steps are engageable for the electric prime mover (EM1); the second gear step (E2, 2) is engageable for the internal combustion engine (VM) and for the electric prime mover (EM1); 5the first, second, second, third, and fourth gear steps (1, 2, 3, 4) of the four gear steps are engageable for the internal combustion engine (VM) when the first gear step (E1) is engaged for the electric prime mover (EM1); and the second, third, and fourth gear steps of the four gear steps (2, 3, 4) are engageable for the internal combustion engine (VM) when the second gear step (E2) is engaged for the electric prime mover (EM1).
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The particular engagement patterns recited in the claim, in combination with the features recited in claim 13, do not appear to be found in the cited prior art. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 30 July 2021 have been considered by the examiner. 
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The Written Opinion of the ISA filed 30 July 2021 has been considered by the examiner.
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, August 26, 2022